t c memo united_states tax_court gerald l and erma l dunnegan petitioners v commissioner of internal revenue respondent docket no filed date david k holmes for petitioners blizabeth downs for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties under sec_6662 as follows penalty i r c year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure after concessions by the parties the issues remaining for decision are whether the monetary transfers that petitioners made to a corporation are capital contributions or are bona_fide debts that are deductible as business bad_debts under sec_166 when they became worthless whether the net profits and losses of petitioners’ fireworks businesses are attributable to mr dunnegan or mrs dunnegan for purposes of self-employment_tax and whether payments made to a charitable_organization are business_expenses or charitable_contributions unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference gerald l and erma l dunnegan petitioners resided in wichita kansas when their petition was filed petitioners filed joint federal_income_tax returns for the years in issue petitioners and their son gregory dunnegan owned all of the stock of auto plaza kast inc auto plaza which was incorporated in date petitioners were the majority shareholders in auto plaza mr dunnegan was the president and mrs dunnegan was the secretary of auto plaza the primary business activity of auto plaza was the purchase and resale of used cars beginning in petitioners transferred funds to auto plaza to cover operating_expenses and to purchase vehicle inventory the funds were transferred to auto plaza in increments and on an as needed basis depending on the vehicles purchased and the vehicles still in inventory the funds received by auto plaza from petitioners were recorded as loans from shareholders in the bookkeeping records there were no notes reflecting the transfers from petitioners to auto plaza no collateral was provided by auto plaza to petitioners with respect to the transfers there was no fixed repayment schedule between petitioners and auto plaza with respect to the transfers petitioners received payments from auto plaza only when funds were available but they advanced more than was repaid no record of repayments was maintained auto plaza attempted to obtain financing from several banks for its inventory but was not able to obtain traditional bank financing without a personal guaranty from petitioners auto - plaza could not obtain loans from banks on the same terms as the funds provided by petitioners in mr dunnegan forgave or permitted auto plaza to write off dollar_figure of the accumulated transfers that were recorded as shareholder loans in an effort to improve the corporation’s debt equity ratio and to make the corporation viable auto plaza discontinued its business activities in petitioners deducted the bad_debt expense on schedule c for a loans and collections business petitioners filed two separate returns for claiming dollar_figure in bad_debt expense on the return filed on date and dollar_figure in bad_debt expense on the return filed on date the court requested that petitioners provide an explanation for the filing of the two different tax returns in their brief but no explanation was provided petitioners also claimed bad_debt expense of dollar_figure in petitioners are in the business of selling fireworks both wholesale and retail the retail stores are located in dennings and moriarty new mexico in wyoming and in wichita and kansas city kansas mr dunnegan worked or more hours per week for auto plaza except during fireworks season when he spent half his time performing activities related to the fireworks businesses his - - activities included processing the orders of other wholesalers or retailers mrs dunnegan worked to hours per week for auto plaza performing accounting preparing title work and preparing sales_tax reports she also spent about to hours per week on activities related to the fireworks businesses except between may and july when she worked hours or more per week in the fireworks businesses mrs dunnegan’s duties that were related to the fireworks activities were conducted in her home and consisted of accounting and bookkeeping services determining the orders for the following year placing the overseas orders helping to pack the orders and monitoring shipments mrs dunnegan performed percent of the bookkeeping for the moriarty store the fireworks businesses are operated as sole proprietorships and the income and expense for each location is reported on a schedule c profit or loss from business on petitioners’ schedules c for both mr and mrs dunnegan are listed as the proprietors of the moriarty dennings and kansas city fireworks businesses petitioners attributed percent of the net profit and loss from these fireworks businesses to mrs dunnegan j g enterprise is a sole_proprietorship of mr dunnegan that engages in the sale of fireworks the income and expenses of the - - activities of j g enterprise are reported on a separate schedule c two checks in the amount of dollar_figure each were written to big brothers big sisters the checks bore notations that they were for donations big brothers big sisters is a charitable_organization big brothers big sisters assisted j g enterprise in finding a place for people to use the fireworks products provided the labor to help with parking and traffic and provided labor to meet the customers who came into the retail store petitioners deducted the dollar_figure that was paid to big brothers big sisters as promotions expense on their schedule c for j g enterprise in among the adjustments determined in the notice_of_deficiency respondent disallowed deductions for bad_debts of dollar_figure and dollar_figure for and respectively on the schedule c for the loans and collections business respondent determined that the net_income or loss from the schedule c businesses was solely attributable to mr dunnegan for self- employment_tax respondent disallowed dollar_figure of the promotions expense that related to j g enterprise in opinion petitioners expressly conceded some of the adjustments that were determined by respondent in the notice_of_deficiency those adjustments support the penalties imposed under sec_6662 all of the other adjustments that were not addressed by - petitioners at trial or on brief are deemed conceded the issues that petitioners addressed at trial or in their brief are considered below petitioners failed to file a reply brief ordered by the court i business_bad_debt the first issue is whether the monetary transfers that petitioners made to auto plaza are capital contributions or are bona_fide debts that are deductible as business bad_debts under sec_166 when they became worthless generally taxpayers are allowed deductions for bona_fide debts owed to them that become worthless during a year sec_166 bona_fide debts generally arise from valid debtor-creditor relationships reflecting enforceable and unconditional obligations to repay fixed sums of money sec_1_166-1 income_tax regs for purposes of sec_166 contributions to capital and equity investments in corporations do not constitute or qualify as bona_fide debts 91_tc_575 the question of whether transfers of funds to closely held corporations constitute debt or equity in the hands of the recipient corporations must be decided on the basis of all of the relevant facts and circumstances 74_tc_476 courts have established a list of nonexclusive factors to consider when evaluating the - - nature of transfers of funds to closely held corporations as follows the names given to the documents that would be evidence of the purported loans the presence or absence of fixed maturity dates with regard to the purported loans the likely source of any repayments whether the taxpayers could or would enforce repayment of the transfers whether the taxpayers participated in the management of the corporations as a result of the transfers whether the taxpayers subordinated their purported loans to the loans of the corporations’ creditors the intent of the taxpayers and the corporations whether the taxpayers who are claiming creditor status were also shareholders of the corporations the capitalization of the corporations the ability of the corporations to obtain financing from outside sources at the time of the transfers how the funds transferred were used by the corporations the failure of the corporations to repay and the risk involved in making the transfers 95_tc_257 dixie dairies corp v commissioner supra pincite the above factors serve only as aids in evaluating whether taxpayers’ transfers of funds to a closely_held_corporation should be regarded as risk capital subject_to the financial success of the corporation or as bona_fide loans made to the corporation 398_f2d_694 --- - 3d cir no single factor is controlling dixie dairies corp v commissioner supra pincite petitioners argue that all of the funds that petitioners transferred to auto plaza constituted bona_fide business loans that became worthless and therefore the bad_debts qualify for a business_bad_debt deduction under sec_166 respondent argues that petitioners’ transfers of funds to auto plaza should be treated as capital contributions and thus petitioners should not be allowed to claim a bad_debt deduction under sec_166 when petitioners made the transfers to auto plaza no loan agreements or promissory notes were drafted or executed the absence of notes or other instruments favors respondent see calumet indus inc v commissioner supra pincite petitioners argue that the transfers were recorded as loans from shareholders on the corporation’s books_and_records transfers to closely held corporations by controlling shareholders are subject_to heightened scrutiny and labels attached to such transfers by the controlling shareholders through bookkeeping entries or testimony have limited significance unless these labels are supported by objective evidence fin hay realty co v united_states supra pincite dixie dairies corp v commissioner supra pincite here petitioners were the majority shareholders of the corporation -- - and thus the recordation of the loan was merely a bookkeeping entry that is of little significance there was no fixed repayment schedule and petitioners did not produce a record of the repayments additionally the repayment of petitioners’ transfers depended upon auto plaza’s financial success and the lack of repayment indicates that the transfers did not constitute bona_fide loans see 730_f2d_634 11th cir affg tcmemo_1982_314 if the expectation of repayment depends solely on the success of the borrower’s business the transaction has the appearance of a capital_contribution 800_f2d_625 6th cir affg tcmemo_1985_58 petitioners never demanded repayment of the transfers and their continued lending of additional funds tends to refute the existence of a valid debtor-creditor relationship between auto plaza and petitioners with regard to the funds transferred to auto plaza see eg boatner v commissioner tcmemo_1997_ affd without published opinion 164_f3d_629 9th cir auto plaza tried to obtain financing from banks but could not obtain financing on the same terms as the funds provided by petitioners where the banks would have reguired a personal guaranty from petitioners auto plaza did not give any security or execute any security agreements to collateralize the monetary transfers petitioners rely on 983_f2d_997 10th cir however litwin decided whether a bona_fide debt was business or nonbusiness not a question of whether a bona_fide debt existed our conclusion is consistent with the analysis and holding in jensen v commissioner tcmemo_1997_ affd without published opinion 208_f3d_226 10th cir in jensen the court held that the funds transferred by the taxpayers to a closely_held_corporation were not bona_fide debts and not deductible as business bad_debts under sec_166 the court_of_appeals affirmed this court’s holding in jensen which applied the relevant factors to the facts of that case as set forth in calumet indus inc v commissioner supra pincite based on the evidence we conclude that petitioners’ monetary transfers to auto plaza did not constitute bona_fide loans and therefore the transfers should be treated as capital contributions petitioners may not take a deduction for bad_debt under sec_166 it self-employment_tax the next issue is whether the net profits and losses of petitioners’ schedule c businesses are attributable to mr dunnegan or mrs dunnegan for purposes of self-employment_tax under sec_1401 petitioners attributed percent of the profit and loss from the schedules c for the fireworks businesses located in moriarty dennings and kansas city to mrs dunnegan in respondent determined that percent of the net profits and losses from the schedules c for the fireworks businesses was attributable to mr dunnegan for self-employment_tax purposes respondent argues that there is no evidence that mrs dunnegan was involved in the management of the businesses or had any significant responsibility for the income-generating activities of the businesses sec_1401 imposes a tax on an individual’s self- employment income see also sec_1402 net_earnings_from_self-employment is the gross_income derived by an individual from a trade_or_business carried on by that individual less certain deductions see o’rourke v commissioner tcmemo_1993_603 affd without published opinion 60_f3d_834 9th cir we have previously stated with respect to individuals who are married only the spouse carrying on the trade_or_business will be subject_to the self-employment taxes the question of which spouse carries on the trade_or_business is a guestion of fact to be determined on a case-by-case basis jones v commissioner tcmemo_1994_230 affd without published opinion 68_f3d_460 4th cir see o’rourke v commissioner supra mrs dunnegan testified that she was intensely involved in the operation and management of the fireworks businesses she spent approximately to hours per week performing services for the schedule c businesses such as bookkeeping placing orders to suppliers and packing and shipping orders petitioners listed both mr dunnegan and mrs dunnegan as the proprietors of the fireworks businesses on their schedules c for we conclude that both spouses were carrying on the fireworks business and percent of the net profits and losses from the fireworks businesses should be attributable to mrs dunnegan for purposes of self-employment_tax under sec_1401 itil business_expenses the last issue is whether the dollar_figure paid_by petitioners to big brothers big sisters is deductible as a business_expense under sec_162 or as a charitable_contribution under sec_170 petitioners claim that they are entitled to the deduction for business_expense under sec_162 for the payments because they were made in exchange for promotional services and labor rendered to j g enterprise the term charitable_contribution as used in sec_170 has been generally held synonymous with the term gift 74_tc_955 a gift is generally defined as a voluntary transfer of property by the owner to another without consideration therefor if a payment proceeds primarily from the incentive of anticipated benefit to the payor beyond the satisfaction that flows from the performance of a generous act it is not a gift if the transfer is impelled primarily by the anticipation of some economic benefit or is in fact an exchange in the form of a substantial quid pro quo it is not a contribution id in determining whether a statutory contribution or gift was made the primary factor is the transferor’s dominant motive or intention in making the transfer 363_us_278 identification of the dominant motive for the transfer must be made on the basis of all of the facts 477_us_105 commissioner v duberstein supra pincite we are persuaded that the payments to the charitable_organization were not charitable_contributions under sec_170 because petitioners’ business expected to receive certain services in return the understanding between mr dunnegan and big brothers big sisters was that big brothers big sisters would provide promotional services and labor to j g enterprise and -- - such services were actually received in addition the services rendered by the charitable_organization were ordinary and necessary to the operation of j g enterprise we conclude that the payments are deductible as a business_expense under sec_162 to reflect the foregoing and the concessions of the parties decision will be entered under rule
